In an action to foreclose a mortgage, plaintiff appeals from orders granting a motion by each respondent for summary judgment rHsmissing the complaint as to them, and from the judgments entered thereon, the motions having been granted on the ground that respondents, as owners of tax titles, may not be compelled to litigate the question of the validity of such tax titles in this action. Orders and judgments unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.